DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant's claim for foreign priority; however, it is noted that the applicant has not filed a certified copy of the prior documents.
Claim Objections
Claim 18 is objected to because of the following informalities:  
Regarding claim 18, “an constant width” should be corrected.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claims 1-18,

Since the applicant did not remove this limitation and argued that one of ordinary skill in the art would understand the scope, the examiner is assuming that the applicant is keeping this term because it is found to have some scope desired by the applicant but it is unclear to the examiner what scope “type” encompasses exactly.  Does “lifting type” include curtains that shade horizontally like pergolas or awnings since “type” is broader?  Does it include structures similar to curtains like partitions or glass window panes due to the broadening term recited as “type”?  Please clarify what scope “type” is intending to ascertain since the applicant doesn’t seem to want to remove the term.  The specification doesn’t provide a clear list or scope clearly defining/limiting what scope “lifting type” or “type...curtain” encompasses exactly such that this is indefinite in scope.  Please clarify.
Regarding claim 1:
- the claim seems to require that the lower mounting plate be provided with at least 7 positioning posts, this is unclear since the specification/drawings and original disclosure only appear to have support for 4, how many is the applicant trying to recite exactly?  In line 6 at least two are introduced via “a plurality of positioning posts”, then in line 8, “a positioning post” adds another post 
	- in line 14, “the rope” is indefinite, since “each thread rope” was previously introduced, to which one of the more than one is “the thread rope” referring to?  It seems that maybe the applicant is intending to recite -- one of each of said thread ropes respective -- but this is indefinite as claimed.  Please amend for clarity.
	- in lines 14-15, “or slave reel” provides a lack of proper antecedent basis.  Is this referring to the slave reel previously introduced, or is it introducing a second slave reel as seemingly recited?  Please clarify.  
	- line 15, “the other end thereof” provides a lack of proper antecedent basis.  Note that if the applicant is referring to each rope [which itself isn’t perfectly clear due to ‘thereof’], then it is noted that a rope can have more than two ends, please clarify.
	- the final two lines uses a semi-colon (;) such that the phrase stands alone as “; the scroll spring of the drive wheel is reversely wound into the driving wheel.”  Therefore, creates an improper hybrid claim of a method step and apparatus since it requires an action or constant step of “is reversely wound into the driving wheel”.  Is it always performing this action or method step, or is it 
	Regarding claim 2, line 4, “for each of the active reel, the driving wheel, the driven wheel, and the slave reel the respective gear and are located at opposite ends” is unclear grammatically and in general.  Please clarify.  Also, “the respective gear” is indefinite, to which one of the “the respective gears” is “the respective gear” referring to?
Regarding claim 3, 2nd to last line, “the thread rope” is indefinite, to which of “each thread rope” is this one referring to?
Regarding claim 6, “the lower plate limiting groove” provides a lack of proper antecedent basis.
Regarding claim 7, “the corresponding through hole” provides a lack of proper antecedent basis.
Regarding claim 14, “wherein after the scroll spring is mounted in position in the driven wheel, the diameter of the winding post of the driven wheel superimposed with the scroll spring is equal to the diameter of the winding post of the driving wheel” is unclear since the diameter would vary as it is used, therefore this doesn’t appear possible as claimed.  While the spring is winding and unwinding the diameters would change such that this doesn’t appear true. Please clarify.

Claims 2-18 are at least rejected for depending on a rejected claim 1.
Above provides non-limiting examples, the applicant(s) must find and correct all issues similar to those discussed above. 
Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person 

Claims 1-8, 13-15, and 18 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Huang (US 20150136636; also referred to as ‘636); or, in the alternative, under 35 U.S.C. 103 as obvious over  Huang (US 20150136636; also referred to as ‘636).
Regarding claim 1, Huang ‘336 teaches:
A lifting type push-pull positioning curtain (as depicted in Fig. 3), comprising a curtain body having a bottom, a mounting box and a push-pull positioning device (as depicted in Fig. 3); wherein: the push-pull positioning device is located in the mounting box, the mounting box comprises an upper mounting plate (at 12; fig. 3) and a lower mounting plate (at 11 fig. 3), the lower mounting plate is provided with a plurality of positioning posts (as depicted in Fig. 3); the push-pull positioning device comprises an active reel, a transmission wheel set and a slave reel (see at 20, 21, 22, 23, 234), the lower mounting plate is provided with a positioning post (as depicted in Fig. 3), the active reel, the transmission wheel set and the slave reel correspond to respective positioning posts respectively (as depicted in Fig. 3); the transmission wheel set comprises a driving wheel and a driven wheel, the driven wheel receives a scroll spring therein (as depicted in Fig.’s 3 and 4 for example), a head end of the scroll spring is connected to (when interpreted with the broadest reasonable interpretation, a the driving wheel (see fig.’s 3 and 4 for example); each of the active reel and the slave reel are wound with a thread rope (via 100 and 100’) therein respectively, and for each thread rope, one end of the thread rope is fixed to the active reel or slave reel, respectively (as depicted in Fig. 4), and the other end thereof is fixed to the bottom of the curtain (as seen via fig. 1 for example); the active reel, the driving wheel, the driven wheel, and the slave reel are configured sequentially in the push-pull positioning device such that when [functional/intended use] the active reel is outwardly unwound, the driving wheel winds the scroll spring inwardly (as understood via fig.’s 3 and 4); the scroll spring of the driven wheel is reversely wound into the driving wheel (as understood via fig.’s 3 and 4).
	Note that if it is not found inherent that ‘cord’ is thread rope, the examiner takes Official Notice that it was old and well known to use thread rope as cord such that it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have provided it in ‘336 in in order to provide a flexible tension element.

    PNG
    media_image1.png
    515
    377
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    285
    487
    media_image2.png
    Greyscale

Regarding claim 2,
The lifting type push-pull positioning curtain according to claim 1, wherein the active reel, the slave reel, the driving wheel and the driven wheel have respective gears, winding posts and retainer rings respectively (as depicted in Fig. 3; note the posts can be interpreted as multiple structures such as the screws that pass through the rings, where the rings are interpreted as the central cylindrical cavities that the screws pass through), for each of the active reel, the driving wheel, the driven wheel, and the slave reel the respective gear and are located at opposite ends of each respective winding post, the gears of the active reel, the driving wheel, the driven wheel, and the slave reel are sequentially engaged (as depicted in Fig. 3), and a distance is provided between each of the retainer rings of the active reel, the driving wheel, the driven wheel, and the slave reel (as depicted in Fig. 3).  

Regarding claim 3, 
The lifting type push-pull positioning curtain according to claim 2, wherein the active reel, the driving wheel, the driven wheel and the slave reel are sequentially engaged (see fig. 3), the scroll spring in a natural state is located in the driven wheel, a direction of rolling the scroll spring by the driving wheel is the same as a direction of rolling the thread rope by the active reel (see fig.’s 3 and 4 for example); a direction of rolling the thread rope by the active reel is the same as a direction of rolling the thread rope by the driven reel (see fig.’s 3 and 4 for example).

Regarding claim 4, 
The lifting type push-pull positioning curtain according to claim 1, wherein the upper mounting plate and the lower mounting plate form  the mounting box (as seen via fig. 1 and 3 for example) for [intended use] receiving the active reel, the transmission wheel set and the slave reel; the mounting box has a wire outlet port allowing the thread rope out (as seen in fig.’s 3 and 4 for example); the upper mounting plate has a screw through hole corresponding to each of the plurality of positioning posts of the lower mounting plate one by one, and each of the positioning posts is provided thereon with a screw hole aligned with the screw through hole (as seen in fig.’s 3 and 4 for example).  

Regarding claim 5, 
The lifting type push-pull positioning curtain according to claim 1, wherein the lower mounting plate is provided with a lower plate limiting groove (the grooves in the lower plate in which the wheels/reels sit), and the lower plate limiting groove has a lower plate arc portion corresponding to each gear one by one, each lower plate arc portion is in clearance fit with a corresponding gear (as seen in fig.’s 3 and 4).  

Regarding claim 6, 
The lifting type push-pull positioning curtain according to claim 1, wherein the lower mounting plate comprises a bottom plate and two opposite side plates (there are many structures that can be meet this limitation as seen in fig. 3), the lower plate limiting groove is provided at [‘at’ meaning ‘near or in the vicinity of’] the bottom plate (the groove in which the reels/wheels sit extend from the top to the bottom such that it is ‘at’ the bottom as claimed since it is near the vicinity of the bottom], and the upper mounting plate is opposite to the bottom plate (as depicted in Fig. 3).  

Regarding claim 7, 
The lifting type push-pull positioning curtain according to claim 1, wherein the upper mounting plate is provided with an upper plate limiting groove (such as each groove that the screws pass through for example - note as claimed that ‘a...groove’ is not limiting to just a single groove due to the transitional phrase “comprising” for example), and the upper plate limiting groove has an upper plate arc portion (the groove is circular thereby being arcuate) corresponding to each retainer ring of the active reel (it corresponds by working with the screw to align and hold the reel via the retainer), the driving wheel, the driven wheel, and the slave reel one by one, each upper plate arc portion is in clearance fit with a corresponding gear of the active reel, the driving wheel, the driven wheel, and the slave reel (as depicted in Fig.'s 3 and ; the upper plate limiting groove is centered with the upper plate (each groove passes through a center of the thickness dimension of the upper plate), and each upper plate arc portion is coaxial (in the vertical direction) with the corresponding screw through hole (such as the screw hole of the positioning post).  

Regarding claims 8, due to the “or” clause in the end, only the following after that or clause need be taught and the protrusions can be the screws being inserted in to the positioning posts.  Note the upper plates protrusions can be the screws.  All the limitations as recited are met.

Regarding claim 13, 
The lifting type push-pull positioning curtain according to claim 1, wherein a diameter of a winding post of the driving wheel is greater than or equal to a diameter of a winding post of the driven wheel (as seen in fig. 3, note that there are multiple diameters for each wheel since there are multiple circular structures which can be part of the post when interpreted with the broadest reasonable interpretation).  
Further note, although not necessary, that a change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).  Further, changes in size or shape without special functional significance are not patentable.  Research Corp.v. Nasco Industries, Inc., 501 F2d 358; 182 USPQ 449 (CA 7) cert. Denied 184 USPQ 193; 43 USLW 3359 (1974).

Regarding claim 14, 
The lifting type push-pull positioning curtain according to claim 13, wherein after the scroll spring is mounted in position in the driven wheel, the diameter of the winding post of the driven wheel superimposed with the scroll spring is equal to the diameter of the winding post of the driving wheel.  As best understood considering it doesn’t actually seem possible as claimed and that this is unclear, it similarly seems taught by ‘336, however, if not it is noted that Further note, although not necessary, that a change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).  Further, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art, in this case it would have been an obvious matter of design choice based on a desired optimum value or result.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Regarding claim 15, 
The lifting type push-pull positioning curtain according to claim 1, wherein the head end of the scroll spring is provided with a hook, and the winding post of the driving wheel is provided with a socket, and the hook is hung in the socket (as can be seen via fig.’s 3 and 4 for example; note that the .  

Regarding claim 18, 
The lifting type push-pull positioning curtain according to claim 1, wherein the scroll spring comprises a spring band with an constant width, the spring band is rolled into a cylinder by means of a conventional process, and the head end of the spring band is provided with the hook; an inner ring of the scroll spring rolled into a cylinder has a machined curvature greater than that of an outer ring thereof (as depicted in Fig. 3 and 4, note that the curvature must be greater since it fits around the ring; see fig. 3 for example). The examiner notes that the method of forming an apparatus is not germaine to patentability of apparatus itself, such as ‘.  Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process."   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted).  Also note that a change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).  Further, changes in size or shape without special functional significance are not patentable.  Research Corp.v. Nasco Industries, Inc., 501 F2d 358; 182 USPQ 449 (CA 7) cert. Denied 184 USPQ 193; 43 USLW 3359 (1974).


MPEP 2113 [R-1]    Product-by-Process Claims
PRODUCT-BY-PROCESS CLAIMS ARE NOT LIMITED TO THE
MANIPULATIONS OF THE RECITED STEPS, ONLY THE STRUCTURE
IMPLIED BY THE STEPS

"[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process."   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted) (Claim was directed to a novolac color developer. The process of making the developer was allowed. The difference between the inventive process and the prior art was the addition of metal oxide and carboxylic acid as separate ingredients instead of adding the more expensive pre-reacted metal carboxylate. The product-by-process claim was 
The structure implied by the process steps should be considered when assessing the patentability of product-by-process claims over the prior art, especially where the product can only be defined by the process steps by which the product is made, or where the manufacturing process steps would be expected to impart distinctive structural characteristics to the final product. See, e.g., In re Garnero, 412 F.2d 276, 279, 162 USPQ 221, 223 (CCPA 1979) (holding "interbonded by interfusion" to limit structure of the claimed composite and noting that terms such as "welded," "intermixed," "ground in place," "press fitted," and "etched" are capable of construction as structural limitations.)


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 9-12 are rejected under 35 U.S.C. 103 as obvious over Hunag (US 20150136336; also referred to as ‘336) in view of Huang (US 20160340975; also referred to as ‘975).

Attention is directed to Huang ‘975 which teaches the lower plate provided with a pair of center wiring posts and at least one pair of side wiring posts (see fig. 12 for example); the two center wiring posts are collinear with the plurality of positioning posts, and the at least one pair of side wiring posts deviate form a straight line where the plurality of positioning posts is located (see fig. 12 for example); the two center wiring posts symmetrical, and the two side wiring posts symmetrical (see fig. 12 for example); the thread rope is taken out form a wire outlet port by bypassing sequentially the side wiring post and the center wiring posts (see fig. 12 for example); wherein two pairs of the side wiring posts are provided, and the two pairs of the side wiring posts are symmetric with respect to a straight line where the positioning post is located (see fig. 12 for example); the thread rope are sequentially taken out from the wire outlet port by bypassing the two side wiring posts and the center wiring post; or [emphasis on the ‘or’ clause, only one or the the thread rope is taken out from the wire outlet port after bypassing any side wiring post and the center wiring post (see fig. 12 for example); or [again, ‘or’ clause, emphasis, only one need be taught by prior art] the thread rope is taken out from the wire outlet port after sequentially bypassing the two side wiring posts, and the center wiring post tightly abuts the thread rope between the two side wiring posts (see fig. 12 for example).

    PNG
    media_image3.png
    497
    897
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    622
    428
    media_image4.png
    Greyscale


Regarding claims 11 and 12, all of the elements have been discussed above except (claim 11) a positioning hole group is arranged around each positioning post, the positioning hole group is provided on a bottom plate of the mounting box, the positioning hole group comprising a plurality of positioning holes that form an equilateral polygon, and the positioning post and the equilateral polygon formed by the positioning hole group are concentric - (claim 12) wherein each positioning hole group has four positioning holes, wherein a pair of diagonal positioning holes of each positioning hole group are collinear with all the positioning posts.  Attention is therefore directed to Huang ‘975 which teaches: (claim 11) a positioning hole group is arranged around each positioning post, the positioning hole group is provided on a bottom plate of the mounting box (as depicted in Fig. 6), the positioning hole group comprising a plurality of positioning holes that form an equilateral polygon (as depicted in Fig. 6), and the positioning post and the equilateral polygon formed by the positioning hole group are concentric (as depicted in Fig. 6) - (claim 12) wherein each positioning hole group has four positioning holes (note that this isn’t limiting to only 4 as claimed), wherein a pair of diagonal positioning holes of each positioning hole group are collinear with all the positioning posts (as depicted in Fig. 6).  It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have provided the hole group of Huang ‘975 in order to provide the prectable results of lighter weight or positing markers as some non-limiting reasons.

    PNG
    media_image5.png
    605
    882
    media_image5.png
    Greyscale


Claims 16 and 17 are rejected under 35 U.S.C. 103 as obvious over Hunag (US 20150136336; also referred to as ‘336) as applied above, and further in view of Huang (US 20140291431; also referred to as ‘431).
Regarding claims 16 and 17, all of the elements have been discussed above except or can readily be seen in the drawings except for the claimed particulars of the wheels/reels, therefore attention is directed to fig. 5 of Huang ‘431 which teaches the particulars of the barrel and sleeve connection means, therefore it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have provided ‘336 with the wheel/reel assembly/connection means as taught by ‘431 in order to provide the predictable and expected results of being able to manufacture or assemble the structure.

    PNG
    media_image6.png
    695
    462
    media_image6.png
    Greyscale

    PNG
    media_image7.png
    350
    637
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    274
    621
    media_image8.png
    Greyscale

Response to Arguments
Applicant’s arguments with respect to claims 1-18 have been considered but are not found persuasive.  The arguments to the applied art appear moot as amended above, the argument directed to the term “type” is not found persuasive and has been further clarified (also responding in part to the arguments)  in the rejection as applied above, please the rejection to the 112b and clarified explanation above for detail.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Contact Information:
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL P CAHN whose telephone number is (571)270-5616.  The examiner can normally be reached on M-F 10-8.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KATHERINE MITCHELL can be reached on 5712727069.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 
/DANIEL P CAHN/
Primary Examiner, Art Unit 3634